STATE OF LOUISIANA
v.
MILTON ANTHONY WILKS aka FRANK WILKS.
No. KA09-875.
Court of Appeals of Louisiana, Third Circuit.
August 26, 2009.
Not Designated for Publication
Hon. MICHAEL HARSON, District Attorney, Counsel for Appellee: State of Louisiana.
Hon. W. JARED FRANKLIN, Attorney at Law, Counsel for Appellant: Milton Anthony Wilks. aka Frank Wilks.
Court composed of AMY, EZELL, and PAINTER, Judges.
PAINTER, Judge.
The Defendant, Milton Anthony Wilks, a/k/a Frank Wilks, was charged by bill of information with purse snatching, a violation of La.R.S. 14:65.1, district court docket number 118397. The court minutes of September 30, 2008, indicate the State dismissed the charge.
On March 30, 2009, the Defendant filed a motion in the trial court seeking an appeal of this charge as well as the Defendant's conviction under district court docket number 98483.1. The Defendant also requested the cases be consolidated. The trial court granted the appeal and the consolidation.
On July 24, 2009, this court issued a rule to show cause why the appeal in the above-captioned case should not be dismissed, as the charge at issue was dismissed. The Defendant responded, conceding that the charge was dismissed.
Accordingly, the appeal in the above-captioned case is hereby dismissed.
APPEAL DISMISSED.